[KCI Letterhead] October 15, 2008 VIA EDGAR TRANSMISSION AND FACSIMILE Securities and Exchange Commission Division of Corporate Finance 450 Fifth Street, N.W. Washington, D.C. 20549 Mail Stop 7010 Attention: John Cash Accounting Branch Chief RE: Kinetic Concepts, Inc. Form 10-K for Fiscal Year Ended December 31, 2007 Form 10-Q for the Period Ended June 30, 2008 File No. 1-9913 Ladies and Gentlemen: Kinetic Concepts, Inc. (the “Company”) has received and reviewed the comments from the staff of the Division of Corporate Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) contained in a letter from John Cash, Accounting Branch Chief, dated September 23, 2008, regarding the Commission’s review of the above-referenced Company filings (the “Comment Letter”).The Company hereby submits its responses to the Staff’s comments contained in the Comment Letter, as set forth below. For the convenience of the Staff, each of the Staff’s comments has been reproduced below and is set forth in italics immediately prior to the Company’s response. FORM 10-K FOR FISCAL YEAR ENDED DECEMBER 31, 2007 Item 1.
